ON MOTION FOR REHEARING
PER CURIAM.
In this original mandamus proceeding relator seeks review of sanctions imposed by respondents for abuse of discovery. Relator has moved for rehearing of our denial of leave to file its petition. We believe that the trial court should have the opportunity to reconsider the rulings of which relator complains in this proceeding in light of our opinion today in TransAmerican Natural Gas Corp. v. Powell, 811 S.W.2d 913 (Tex.1991). Accordingly, we deny this motion for rehearing without addressing the issues raised in the petition for mandamus and without prejudice to relators again requesting relief from the court of appeals and this Court after the trial court has had an opportunity to reconsider its rulings.